Plaintiff in Error brought this action *Page 374 
against defendant in error to recover premium on a Workman's Compensation policy. At the conclusion of the testimony, plaintiff took non-suit with bill of exceptions. The judgment is here for review on writ of error.
The question presented is whether or not, when the policy names certain occupations, would the insured be liable for premium on other occupations in which the insured was engaged which are not designated in the policy?
Plaintiff in error contends that the policy read and construed as a whole requires that this question, be answered in the, affirmative. The policy in this case specified each occupation insured by code number. The question turns on the interpretation of the contract. No other question is involved. We find no reason to reverse the judgment below on this point.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.